        Case 7:20-cv-00686-GMB Document 1 Filed 05/15/20 Page 1 of 6                     FILED
                                                                                2020 May-15 AM 11:43
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                   IN THE UNITED STATES DISTRICT COURT

             FOR THE NORTHERN DISTRICT OF ALABAMA

                             WESTERN DIVISION

                                      &

ROBBIE M. GAMBLE,                     &

      Plaintiff,                      &

                                      &

vs.                                   &      CASE NO.: __________________

                                      &

FIRST TRANSIT. and RELATED &

ASSOCIATES, AFFILIATES and &

SUBSIDIARIES AS CURRENTLY&

UNKNOWN DEFENDANTS 1-10 &

(as Defendants unknown at present &

and will be added by amendment,       &

if and when ascertained)              &

      Defendant,                      &

                                      &

                                 COMPLAINT

      COMES NOW the Plaintiff files the original complaint as follows:

               JURISDICTION OF THE U.S. DISTRICT COURT

      Plaintiff brings claims of federal questions pursuant to 28 U.S.C. §§ 331(4),
2201 and 2202, the Act of Congress known as the Civil Rights Act of 1964, as
           Case 7:20-cv-00686-GMB Document 1 Filed 05/15/20 Page 2 of 6




amended by the Civil Rights Act of 1991, 42 U.S.C. §2000e et seq., and 42 U.S.C.
§1981. The jurisdiction of this Court is invoked to secure protection of and redress
deprivation of rights secured by 42 U.S.C. §2000e et seq., and 42 U.S.C. §1981,
and providing for injunctive and other relief against race discrimination and
harassment in employment and the employment workplace

                             STATEMENT OF FACTS

   1. Plaintiff, as a female African American employee of First Transit, Inc.

sustained disparate treatment from the management through the constant
harassment and retaliation as an employee performing her regular duties as a safety
manager and later after informing a co-worker to use the company grievance
hotline.

   2. Plaintiff was a victim of unequal/disproportionate harassment and

retaliation. In short, Plaintiff was harassed, singled out ridiculed and ultimately
retaliated against for performing her assigned duties as a safety manager and
informing a co-worker of company grievance hotline.

   3. Plaintiff was subjected to being embarrassed, harassed and ridiculed through

the calling of names like “B-U-L-L”, accused of stealing, having her scheduled
changed to odd hours as a punishment and being told to leave company meetings,
even though Defendant, through its employee, had no justification for such actions.

   4. Plaintiff was harassed and retaliated against wrongfully and ultimately

constructively, wrongfully terminated.

                                      PARTIES
         Case 7:20-cv-00686-GMB Document 1 Filed 05/15/20 Page 3 of 6




   5. Plaintiff, Robbie M. Gamble, is an African American female citizen of

the United States and resident of the State of Alabama, whose resident location at
the time of the discrimination and filing of the EEOC charge was 5120 Briarcliff
Drive, Northport AL 35473. The Plaintiff was employed by the Defendant at its,
Tuscaloosa, Tuscaloosa County, Alabama location as a safety manager and was as
such during the length of the discrimination, retaliation, wrongful termination,
hostile work and environment. Defendant, First Transit, Inc, hereinafter “First
Transit”, is an entity doing business in the State of Alabama, more specifically,
Tuscaloosa County, Alabama and is an entity subject to suit under 42 U.S.C.
§2000e et seq., 42 U.S.C. 1981, 28 U.S.C. §§ 1331(4), 2201 and 2202.

   6. The Defendant employs at least fifteen (15) persons. The Defendant

is an entity, which performs various duties of elderly care, elderly physical therapy
and elderly physical rehabilitation through employees and sub units throughout the
State of Alabama and more specifically, Tuscaloosa County, Alabama.

                            CAUSE OF ACTION - ONE
                       EMPLOYMENT DISCRIMINATION

   7. Plaintiff avers and reaffirms paragraphs 1-6 and adds that by making

Plaintiff embarrassed and working under conditions of harassment and retaliation
that were not allotted as to other certain races and sexes, Plaintiff was treated
different and discriminated against.

                            CAUSE OF ACTION – TWO
                                 HARASSMMENT
        Case 7:20-cv-00686-GMB Document 1 Filed 05/15/20 Page 4 of 6




   8. Plaintiff avers and reaffirms paragraphs 1-7 and adds that the name calling,

constant confrontations and all out verbal scolding was unfounded and outside of
company policy, the Defendant and its employees harassed Plaintiff in her
employment with Defendant.

                          CAUSE OF ACTION – THREE
                HOSTILE WORKPLACE AND ENVIRONMENT
   9. Plaintiff avers and reaffirms paragraphs 1-8 and adds that the harassment

and discrimination by Defendant and Defendant’s employees, made the workplace
and environment intolerable and hostile.

                          CAUSE OF ACTION – FOUR
                       CONSTRUCTIVE TERMINATION
   10. Plaintiff avers and reaffirms paragraphs 1- 9 and adds that Plaintiff felt she

was not welcome at the job, workplace or environment of the Defendant and
consider herself already terminated based upon the treatment and harassment
received by the Defendant and Defendant’s employees.

                           CAUSE OF ACTION – FIVE
                          WRONGFUL TERMINATION
   11. Plaintiff avers and reaffirms paragraphs 1-10 and adds that all actions

related to her constructive termination were either not true or exaggerated to the
point of being not true and that her constructive termination was not lawful
according to company policy and the treatment of her compared to others at the
company and therefore her constructive termination was wrongful.

                              PRAYER FOR RELIEF
         Case 7:20-cv-00686-GMB Document 1 Filed 05/15/20 Page 5 of 6




          WHEREFORE, the Plaintiff respectfully prays this Court assume

jurisdiction of this action and after trial:

   12.Issue a declaratory judgment that the employment policies, practices,

procedures, conditions and customs of the Defendants are violative of the rights of
the Plaintiff as secured by 42 U.S.C. §2000e et seq., and 42 U.S.C. §1981.

   13.Grant Plaintiff a permanent injunction enjoining Defendant, First Transit, its

agents, successors, employees, attorneys and those acting in concert with the
Defendant, First Transit, and that the Defendant, First Transit refrain from
continuing to violate 42 U.S.C. §2000e et seq., and 42 U.S.C. §1981.

   14.Enter an order requiring Defendant, First Transit, to make the Plaintiff

whole by awarding her the position (s) she would have occupied in the absence of
the race discrimination, constructive discharge, wrongful termination, and
harassment, back-pay (plus interest), front-pay, punitive and compensatory
damages, and nominal damages, declaratory and injunctive relief, and benefits.

   15.The Plaintiff further prays for such other relief and benefits as the cause of

justice may require, including but not limited to, an award of costs, attorney fees
and expenses.

                                   JURY DEMAND

       Plaintiff demands trial by struck jury.

       Dated this the 15th day for August, 2020.

                                                 /S/ Al Jones (ASB2403R80J)
        Case 7:20-cv-00686-GMB Document 1 Filed 05/15/20 Page 6 of 6




                                        Al Jones
                                        Attorney at Law
OF COUNSEL:
The Law Offices of Attorney Al Jones
& Associates, P.C.
2626 7th Street
Tuscaloosa, AL 35401
Phone: (205) 345-0806
Email: Albiejonz@gmail.com
